United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
WEAPONS STATION, Colts Neck, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1480
Issued: October 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 9, 2007 appellant filed a timely appeal from a December 6, 2006 decision of the
Office of Workers’ Compensation Programs denying his request for reconsideration. The
Board’s jurisdiction to consider final decisions of the Office extends only to final decisions
issued within one year prior to the filing of the appeal.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board does not have jurisdiction over the last merit decision dated April 21, 2006
which denied appellant’s claim for more than a 14 percent impairment of his left upper
extremity.2

1

20 C.F.R. §§ 501.2(c); 501.3(d)(2).

2

See Algimantas Bumelis, 48 ECAB 679 (1997); Leon D. Faidley, 41 ECAB 104 (1989).

ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for
reconsideration.
FACTUAL HISTORY
On March 16, 2001 appellant, then a 61-year-old machinist, sustained a crush injury and
open fracture of the left thumb while in the performance of duty. On January 25, 2002 he filed a
claim for a schedule award.
By decision dated January 6, 2004, the Office granted appellant a schedule award based
on a 13 percent impairment of the left upper extremity. On May 26, 2005 the Office granted
appellant a schedule award for an additional one percent impairment.3 On April 21, 2006 the
Office affirmed the May 26, 2005 decision.
On November 2, 2006 appellant requested reconsideration and submitted additional
evidence. In a March 30, 2006 report, Dr. David Weiss stated that his opinion, previously
expressed in a report that he submitted to the Office, that appellant had a 36 percent impairment
of the left upper extremity, remained unchanged. He also contended that he had impairment due
to loss of grip strength which was not included in the Office’s determination of his impairment.
Dr. Weiss indicated his disagreement with reports from two other physicians. These reports
were previously considered by the Office and deemed to be correct in calculating appellant’s left
upper extremity impairment.
By decision dated December 6, 2006, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted did not warrant further merit review
of his claim.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
The Act states:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”

3

Appellant’s schedule awards were based on sensory deficit and range of motion deficit of his fingers.

4

5 U.S.C. § 8128(a).

2

The Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by: (1) showing that the Office erroneously applied or interpreted a specific
point of law; or (2) advancing a relevant legal argument not previously considered by the Office;
or (3) constituting relevant and pertinent evidence not previously considered by the Office.5
When an application for review of the merits of a claim does not meet at least one of these
requirements, the Office will deny the application for review without reviewing the merits of the
claim.6
ANALYSIS
Dr. Weiss stated that he had not changed his original opinion regarding a 36 percent
impairment rating for appellant’s left upper extremity which he submitted to the Office. He also
contended that the Office should have included impairment due to loss of grip strength in its
determination of appellant’s impairment. Dr. Weiss indicated that his disagreement with medical
reports which were previously considered by the Office. The Board finds that the report from
Dr. Weiss does not constitute relevant and pertinent evidence not previously considered by the
Office as his report is merely a reiteration of his previous report submitted to the Office.
Appellant did not show that the Office erroneously applied or interpreted a specific point of
law, advance a relevant legal argument or constitute relevant and pertinent evidence not
considered previously by the Office. Therefore, the Office properly denied his request for
reconsideration.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for reconsideration.

5

20 C.F.R. § 10.606(b)(2).

6

20 C.F.R. § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 6, 2006 is affirmed.
Issued: October 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

